UNPUBLISHED
                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 97-718



In Re: BRYANT LEGREE,

                                                            Petitioner.



             On Petition for Writ of Mandamus. (CR-93-92)


Submitted:    November 20, 1997            Decided:   December 18, 1997


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Bryant Legree, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Petitioner filed a mandamus petition alleging delay in the

district court in ruling on his motion for reduction of sentence.

The district court has since denied the motion. United States v.
Legree, No. CR-93-92 (D.S.C. Sept. 30, 1997). Accordingly, although

we grant Petitioner's motion to proceed in forma pauperis, we deny

the mandamus petition as moot. We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                   PETITION DENIED




                                2